DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 03/02/2020 are acceptable for examination purposes.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 03/05/2020, 11/16/2020, 02/03/2021, 04/08/2021, 05/04/2021, 07/19/2021, 09/08/2021, 11/09/2021, 12/13/2021, 03/09/2022, 04/28/2022, 05/10/2022, 06/25/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites  " wherein the data integrity classifier is configured to generate a prediction based on the signal and noise characteristics ---- wherein the memory sub-system is configured to select an option from the plurality of options based on the prediction and decode the encoded data using the selected option ." The phrases of “generate a prediction “ and “select an option from the plurality of options” (emphasis added), it is unclear in the claim as that what the “prediction” and “option,” are refer to? thus rendering the claim ambiguous. 
Other independent claims 13 and 17 recite similar limitations of claim 1. Therefore, are rejected for the same reason of claim 1.
Dependent claims 22-12, 14-16, and 18-20 depend from the base claims 1, 13, and 17 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-6, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Besinga et al. (U.S. PN: 2019/0043590) "herein after as Besinga" in view of Sarkis et al. (U.S. PN: 2021/0152191) "herein after as Sarkis."

As per claim 1:
Besinga substantially teaches or discloses a memory sub-system, (see Fig. 1,  system 101) comprising: a processing device (see Fig. 1, processor 130); and at least one memory component, the memory component being enclosed in an integrated circuit package (see Fig. 1, main memory 102), the memory component having: a group of memory cells formed on an integrated circuit die (see paragraph [0014], herein the main memory 102 includes a plurality of memory regions, or memory units 120, which each include a plurality of memory cells 122); and a calibration circuit (see Fig. 1, calibration circuitry 110) ; wherein the processing device is configured to transmit a command to the memory component to retrieve data from an address (see paragraph [0024], herein the controller 106 can send a calibrate command 232 to the main memory 102. The calibrate command 232 can include physical addresses of the selected memory regions and/or current read level signals (e.g., default read level signals and/or previously calibrated read level signals) of the selected memory regions); wherein in response to the command and during execution of the command, the calibration circuit is configured to measure signal and noise characteristics of the group of memory cells associated with encoded data retrieved from the group of memory cells (see paragraph [0030], herein , the calibration circuitry 110 determines a count as each of the test signals V.sub.L2, V.sub.LA, V.sub.A, V.sub.U1, V.sub.u2 are applied to the memory region, and Fig. 4B); wherein the memory sub-system has a data integrity classifier and a plurality of options available to process the encoded data (see Fig. 4B and 4C); wherein the data integrity classifier is configured to generate a prediction based on the signal and noise characteristics (see paragraph [0030], herein when the calibration circuitry 110 applies the lower test signal V.sub.L2 to the memory region, 586 memory cells output the specified data state. Similarly, when the calibration circuitry 110 applies the lower test signal V.sub.L1, 534 memory cells output the specified data state; when the calibration circuitry 110 applies the center test signal V.sub.A, 493 memory cells output the specified data state; when the calibration circuitry 110 applies the upper test signal V.sub.U1, 467 memory cells output the specified data state; and when the calibration circuitry 110 applies the upper test signal V.sub.u2 to the memory region, 411 memory cells output the specified data state).
Besinga does not explicitly teach wherein the memory sub-system is configured to select an option from the plurality of options based on the prediction and decode the encoded data using the selected option.
However, Sarkis in same field of endeavor teaches wherein the memory sub-system is configured to select an option from the plurality of options based on the prediction (see abstract, paragraph [0060], the device 200 may decode a first set of error check bits. In some cases, the codeword may include an adequate number of error check bits to meet targeted coding performance thresholds (e.g., a block error rate (BLER) or false-alarm rate (FAR)) for the first set of fields. Based on the first set of error check bits, the decoder 210 may determine which paths do not pass the error check. The decoder 210 may mark which paths fail to pass the error check. The decoder 210 generally does not prune paths based on the results of the error check, but rather the pruning of paths is performed at information bit locations based on path metrics (e.g., in selection of L paths from the 2L paths generated by the different bit values for the information bit location). In some examples, pruning based on the error check is not performed in order that the false alarm rate is not increased by constraining the decoding paths to valid paths. Thus, the error check may be used to determine whether the list decoding operation may be terminated early rather than for pruning purposes and Fig. 11) and decode the encoded data using the selected option (see paragraph [0061], herein the decoder 210 may determine whether the current list decoding paths satisfy one or more error checks at any point in the decoding operation after encountering an error check vector. In such examples, the decoder 210 may determine whether the current paths pass the error check process when decoding information bits after the error check vector in the decoding order).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Besinga with the teachings of Sarkis by selecting an option from the plurality of options based on the prediction and decode the encoded data using the selected option.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that selecting an option from the plurality of options based on the prediction and decode the encoded data using the selected option would have improved the reliability of successfully decoding the transmitted information (see paragraph [0004] of Sarkis ).

As per claim 2:
Besinga teaches that wherein the calibration circuit is formed at least in part on the integrated circuit die (see abstract, and paragraph [0012], herein the main memory also includes calibration circuitry operably coupled to the memory region, and Fig. 1). 

As per claim 3:
Besinga teaches that wherein the signal and noise characteristics include statistic data of memory cells at varying operating parameters (see paragraph [0013], herein A read level offset value may be used to update a corresponding current read level signal for a portion of the memory region. In this manner, the current read level signals for the main memory of the memory device can be calibrated to account for shifts in the threshold voltages in the memory cells of the main memory). 

As per claim 4:
Besinga teaches that wherein the varying operating parameters include different voltages applied to read memory cells in the group (see paraph [0024], herein The read level signals may be periodically calibrated to account for, e.g., a shift of one or more threshold voltages of memory cells within the memory regions, and Fig. 3A and 3B). 

As per claim 5:
Besinga teaches that wherein the statistical data includes counts of memory cells in the group having a predetermined state when the different voltages are applied on the group of memory cells (see paragraph [0026], herein the memory cell has a first data state threshold voltage V.sub.T1 and a second data state threshold voltage V.sub.T2 representing the voltages required to create a conductive path in the channel of the memory cell programmed with a first data state (e.g., “0”) and a second data state (e.g., “1”), respectively, Figs. 3A and 3B). 

As per claim 6:
Besinga teaches that wherein the statistical data includes count differences, each being a difference between: a first count of memory cells in the group having a predetermined state when a first read voltage is applied on the group of memory cells; and a second count of memory cells in the group having the predetermined state when a second read voltage is applied on the group of memory cells (see paragraph [0030], herein the calibration circuitry 110 applies each of the test signals to the memory region, the calibration circuitry 110 can determine a number of memory cells within the memory region (i.e., a count) that output a specified data state (e.g., a current above a threshold value and/or a current below a threshold value). In the embodiment illustrated in FIG. 4B, the calibration circuitry 110 determines a count as each of the test signals V.sub.L2, V.sub.LA, V.sub.A, V.sub.U1, V.sub.u2 are applied to the memory region, paragraph [0031], Figs. 4B-4E) . 

As per claim 13:
Besinga substantially teaches or discloses a method, comprising: transmitting, by a processing device in a memory sub-system, a command to a memory component of the memory sub-system to retrieve encoded data from an address (see paragraph [0024], herein the controller 106 can send a calibrate command 232 to the main memory 102. The calibrate command 232 can include physical addresses of the selected memory regions and/or current read level signals (e.g., default read level signals and/or previously calibrated read level signals) of the selected memory regions); measuring, in response to the command and during execution of the command in the memory component, signal and noise characteristics of a group of memory cells formed on an integrated circuit die using a calibration circuit of the memory component enclosed in an integrated circuit package (see paragraph [0030], herein , the calibration circuitry 110 determines a count as each of the test signals V.sub.L2, V.sub.LA, V.sub.A, V.sub.U1, V.sub.u2 are applied to the memory region, and Fig. 4B); generating, by a data integrity classifier configured in the memory sub-system, a prediction based on the signal and noise characteristics (see paragraph [0030], herein when the calibration circuitry 110 applies the lower test signal V.sub.L2 to the memory region, 586 memory cells output the specified data state. Similarly, when the calibration circuitry 110 applies the lower test signal V.sub.L1, 534 memory cells output the specified data state; when the calibration circuitry 110 applies the center test signal V.sub.A, 493 memory cells output the specified data state; when the calibration circuitry 110 applies the upper test signal V.sub.U1, 467 memory cells output the specified data state; and when the calibration circuitry 110 applies the upper test signal V.sub.u2 to the memory region, 411 memory cells output the specified data state).
Besinga does not explicitly teach selecting, by the memory sub-system based on the prediction, an option from the plurality of options; and decoding the encoded data using the selected option.
However, Sarkis in same field of endeavor teaches selecting, by the memory sub-system based on the prediction, an option from the plurality of options (see abstract, paragraph [0060], the device 200 may decode a first set of error check bits. In some cases, the codeword may include an adequate number of error check bits to meet targeted coding performance thresholds (e.g., a block error rate (BLER) or false-alarm rate (FAR)) for the first set of fields. Based on the first set of error check bits, the decoder 210 may determine which paths do not pass the error check. The decoder 210 may mark which paths fail to pass the error check. The decoder 210 generally does not prune paths based on the results of the error check, but rather the pruning of paths is performed at information bit locations based on path metrics (e.g., in selection of L paths from the 2L paths generated by the different bit values for the information bit location). In some examples, pruning based on the error check is not performed in order that the false alarm rate is not increased by constraining the decoding paths to valid paths. Thus, the error check may be used to determine whether the list decoding operation may be terminated early rather than for pruning purposes and Fig. 11); and decoding the encoded data using the selected option (see paragraph [0061], herein the decoder 210 may determine whether the current list decoding paths satisfy one or more error checks at any point in the decoding operation after encountering an error check vector. In such examples, the decoder 210 may determine whether the current paths pass the error check process when decoding information bits after the error check vector in the decoding order).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Besinga with the teachings of Sarkis by selecting an option from the plurality of options; and decoding the encoded data using the selected option.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that selecting an option from the plurality of options based on the prediction and decode the encoded data using the selected option would have improved the reliability of successfully decoding the transmitted information (see paragraph [0004] of Sarkis ).

As per claim 14:
Besinga teaches that wherein the signal and noise characteristics include statistics of memory cells in the group read at different levels of voltage of voltage (see paragraph [0026], herein the memory cell has a first data state threshold voltage V.sub.T1 and a second data state threshold voltage V.sub.T2 representing the voltages required to create a conductive path in the channel of the memory cell programmed with a first data state (e.g., “0”) and a second data state (e.g., “1”), respectively). 

As per claim 17:
Besinga substantially teaches or discloses a non-transitory computer storage medium storing instructions which, when executed by a computing system, cause the computing system to perform a method, the method comprising: transmitting, by a processing device in a memory sub-system, a command to a memory component of the memory sub-system to retrieve encoded data from an address (see paragraph [0024], herein the controller 106 can send a calibrate command 232 to the main memory 102. The calibrate command 232 can include physical addresses of the selected memory regions and/or current read level signals (e.g., default read level signals and/or previously calibrated read level signals) of the selected memory regions), wherein in response to the command and during execution of the command, a calibration circuit of the memory component measures signal and noise characteristics of a group of memory cells formed on an integrated circuit die (see paragraph [0030], herein , the calibration circuitry 110 determines a count as each of the test signals V.sub.L2, V.sub.LA, V.sub.A, V.sub.U1, V.sub.u2 are applied to the memory region, and Fig. 4B); receiving, from the memory component as a response to the command, the signal and noise characteristics (see paragraph [0012], herein the calibration circuitry is configured to (1) measure a performance characteristic for each of a plurality of read level test signals corresponding to portions of the memory region; (2) determine a read level offset value based on the performance characteristics, Fig. 4B and 4C); generating, by a data integrity classifier configured in the memory sub-system, a prediction based on the signal and noise characteristics (see paragraph [0030], herein when the calibration circuitry 110 applies the lower test signal V.sub.L2 to the memory region, 586 memory cells output the specified data state. Similarly, when the calibration circuitry 110 applies the lower test signal V.sub.L1, 534 memory cells output the specified data state; when the calibration circuitry 110 applies the center test signal V.sub.A, 493 memory cells output the specified data state; when the calibration circuitry 110 applies the upper test signal V.sub.U1, 467 memory cells output the specified data state; and when the calibration circuitry 110 applies the upper test signal V.sub.u2 to the memory region, 411 memory cells output the specified data state).
 and selecting, by the memory sub-system based on the prediction, an option from the plurality of options for processing of the encoded data retrieved from the group of memory cells. 
Besinga does not explicitly teach wherein the memory sub-system is configured to select an option from the plurality of options based on the prediction and decode the encoded data using the selected option.
However, Sarkis in same field of endeavor teaches wherein the memory sub-system is configured to select an option from the plurality of options based on the prediction (see abstract, paragraph [0060], the device 200 may decode a first set of error check bits. In some cases, the codeword may include an adequate number of error check bits to meet targeted coding performance thresholds (e.g., a block error rate (BLER) or false-alarm rate (FAR)) for the first set of fields. Based on the first set of error check bits, the decoder 210 may determine which paths do not pass the error check. The decoder 210 may mark which paths fail to pass the error check. The decoder 210 generally does not prune paths based on the results of the error check, but rather the pruning of paths is performed at information bit locations based on path metrics (e.g., in selection of L paths from the 2L paths generated by the different bit values for the information bit location). In some examples, pruning based on the error check is not performed in order that the false alarm rate is not increased by constraining the decoding paths to valid paths. Thus, the error check may be used to determine whether the list decoding operation may be terminated early rather than for pruning purposes and Fig. 11) and decode the encoded data using the selected option (see paragraph [0061], herein the decoder 210 may determine whether the current list decoding paths satisfy one or more error checks at any point in the decoding operation after encountering an error check vector. In such examples, the decoder 210 may determine whether the current paths pass the error check process when decoding information bits after the error check vector in the decoding order).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Besinga with the teachings of Sarkis by selecting an option from the plurality of options based on the prediction and decode the encoded data using the selected option.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that selecting an option from the plurality of options based on the prediction and decode the encoded data using the selected option would have improved the reliability of successfully decoding the transmitted information (see paragraph [0004] of Sarkis ).

As per claim 18:
Besinga teaches that wherein the plurality of options include decoding the encoded data using different decoders and instructing the memory component to retry read at the address without decoding the encoded data (see paragraph [0036], herein  the calibration circuitry 110 can select the one or more memory regions in response to the calibration command 571 and/or retrieve (e.g., from a table stored within the main memory 102 and/or the embedded memory 132 of controller 106) the corresponding current read level signal(s) for the selected memory region(s), and paragraph [0014]). 

As per claim 19:
Sarkis teaches that teaches that wherein the prediction includes a confidence level of the prediction (see paragraph [0056], herein The SCL decoder may have a number of levels equal to the number of bit channels in the received codeword. At each level, each decoding path candidate may select either a 0 bit or a 1 bit based on a path metric of the 0 bit and the 1 bit. The SCL decoder may select a decoding path candidate based on the path metrics, and may output the bits corresponding to the selected decoding path as the decoded sets of bits. For example, the SCL decoder may select the decoding paths with the highest path metrics). 

As per claim 20:
Sarkis teaches that wherein the decoding is performed using an error correction code, or a low-density parity-check code (see paragraph [0053], herein The device 200 may be any device within a wireless communications system 100 that performs an encoding or decoding process (e.g., using an error-correcting code). In some cases, such as in 5G NR systems, the error-correcting code may be an example of a polar code, and paragraph [0004]).

9.	Claims 7-12 and 15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Besinga in view of Sarkis in further view of Parthasarathy et al. (U.S. PN: 2016/0094247) "herein after as Parthasarathy."

As per claim 7:
Besinga in view of Sarkis as combined doesn’t teach wherein the plurality of options include a first decoder and a second decoder that consumes more energy than the first decoder in operation. 
However, Parthasarath in same field of endeavor teaches wherein the plurality of options include a first decoder and a second decoder that consumes more energy than the first decoder in operation (see paragraph [0042], herein the LDPC decoders may deliver varying degrees of power. With this in mind, the low-effort LCD component 74 may include a power efficient LDPC decoder that is less powerful in terms of error correction as compared to other versions of the LDPC decoder that will be described below, but more power efficient in terms of the energy it consumes when performing the error correction, and paragraph [0043).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Besinga-Sarkis as combined with the teachings of Parthasarathy by including a first decoder and a second decoder that consumes more energy than the first decoder in operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that including a first decoder and a second decoder that consumes more energy than the first decoder in operation would have improved the reliability of successfully decoding the transmitted information (see paragraph [0004] of Sarkis ).

As per claim 8:
Parthasarathy teaches that wherein the second decoder uses both hard bit data determined from the group of memory cells at read voltages and soft bit data determined from the group of memory cells at voltages having predetermined offsets from the read voltages (see paragraph [0028], herein powerful ECCs, such as low density parity check (LDPC) codes, may use soft data or information to correct a high number of bit errors. Soft data may include reliability information regarding the value received via a hard input. For example, a processor may receive a hard input of a value 0 and soft data associated with the hard input indicating that the probability that the hard input value of 0 being correct is 90%); and the first decoder uses the hard bit data without the soft bit data (see claim 21, wherein the BCH decoder and the second LDPC decoder are configured to decode the codeword using only hard data). 

As per claim 9:
Besinga teaches that wherein the calibration circuit is configured compute the read voltages for determination of the hard bit data based on the signal and noise characteristics (see paragraph [0026], herein The memory region containing the memory cell has a read level signal V.sub.a (e.g., a read level voltage) between the first data state threshold voltage V.sub.T1 and the second data state threshold voltage V.sub.T2. As the read level signal V.sub.a is applied to the memory region, the data state stored on the memory cell may be determined (e.g., read) from the memory cell, Figs. 3A and 3B).

As per claim 10:
Besinga teaches that wherein the data integrity classifier is implemented in the memory component; and the soft bit data is determined based on the prediction generated by the data integrity classifier (see paragraph [0027], herein a shift in the threshold voltages of the memory cell in relation to the read level signal of the memory region results in an increased possibility of a bit error from that memory cell. As the occurrence of bit errors begins to gradually increase across multiple memory cells within the memory region, Figs. 3A and 3B).

As per claim 11:
Besinga teaches that wherein the data integrity classifier is implemented via the processing device; and the memory sub-system is configured to instruct the memory component to perform a read-retry when the prediction indicates a failure of decoders available in the memory sub-system in decoding the encoded data (see paragraph [0037], the calibration circuitry 110 can select the one or more memory regions in response to the calibration command 571 and/or retrieve (e.g., from a table stored within the main memory 102 and/or the embedded memory 132 of controller 106) the corresponding current read level signal(s) for the selected memory region(s)). 

As per claim 12:
Parthasarathy teaches that wherein the data integrity classifier is implemented via the processing device; and the memory sub-system is configured to instruct the memory component to provide the soft bit data when the prediction indicates the second decoder is to be used to decode the encoded data (see paragraph [0028], herein powerful ECCs, such as low density parity check (LDPC) codes, may use soft data or information to correct a high number of bit errors. Soft data may include reliability information regarding the value received via a hard input). 

As per claim 15:
Besinga in view of Sarkis as combined doesn’t teach wherein the plurality of options include decoders taking different inputs, using different amounts of power in decoding, and having different latency in decoding.. 
However, Parthasarathy in same field of endeavor teaches wherein the plurality of options include decoders taking different inputs, using different amounts of power in decoding, and having different latency in decoding (see paragraph [0014], herein the processor may use one type of ECC decode mode that is less powerful than other ECC decode modes, such as the decode mode corresponding to LDPC codes, during the initial life of the memory device. As the RBERs for the respective memory device increase over time, the PEG decoder algorithm may indicate to the processor that a more powerful ECC decode mode should be used to ensure that the codeword being decoded is error-free. By varying the type of ECC decode mode used to decode the codeword over time, the processor may significantly improve the power and energy efficiency of the memory device, and paragraph [0042).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Besinga-Sarkis as combined with the teachings of Parthasarathy by including decoders taking different inputs, using different amounts of power in decoding, and having different latency in decoding.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that including decoders taking different inputs, using different amounts of power in decoding, and having different latency in decoding would have improved the reliability of successfully decoding the transmitted information (see paragraph [0004] of Sarkis ).

10.	Claim 16 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Besinga in view of Sarkis in further view of Parthasarathy in more further view of Maccaglia et al. (U.S. PN: 2021/0152191) "herein after as Maccaglia."

As per claim 16:
Besinga-Sarkis-Parthasarathy as combined doesn’t teach wherein the prediction is based on machine learning to identify the option.
However, Parthasarathy in same field of endeavor teaches teach wherein the prediction is based on machine learning to identify the option (see paragraph [0064], herein The machine learning algorithms can be used to modify and adaptively adjust these parameters based on the local noise condition of the optical communication system. The first threshold (or the FEC limit) indicates a threshold value of the pre-FEC BER that the FEC decoder of an optical transponder can correct the bit errors in the received signal. When the pre-FEC BER (i.e., a second pre-FEC BER value) is below the first threshold, the bit errors can be successfully identified and corrected, and thus no packet loss occurs (or minimal packet loss occurs at an acceptable level). When the pre-FEC BER (i.e., a second pre-FEC BER value) exceeds the first threshold, the FEC decoder of the optical transponder cannot correct the bit errors and the received packets cannot be sufficiently processed (e.g., packet loss occurs at an unacceptable level)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Besinga-Sarkis-Parthasarathy as combined with the teachings of Maccaglia by including the prediction is based on machine learning to identify the option.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the prediction is based on machine learning to identify the option would have improved improve data reliability (see paragraph [0032] of Maccaglia).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112